Citation Nr: 1136701	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-26 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus type 2 (diabetes).  

2.  Entitlement to service connection for peripheral vascular disease, to include as secondary to the service-connected diabetes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing before the undersigned Acting Veterans Law Judge was held at the RO in June 2011.  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is needed on the claims of service connection.  The Veteran has reported that he received a Department of Transportation physical every two years between 1999 and 2007 in conjunction with his occupation as a motor coach driver.  These records are not associated with the claims file, and it does not appear that they were requested.   As these records are potentially relevant to the claims on appeal, they should be requested.  

Additionally, an opinion is needed on the claim of service connection for hypertension; specifically, another opinion is needed to determine if the hypertension is secondary to the service-connected diabetes.  The Board acknowledges that the record includes an opinion from a VA examiner that the hypertension is not secondary to the service-connected diabetes.  However, the examiner did not provide a rationale for the determination that the diabetes did not aggravate the hypertension, and although the examiner did provide a rationale for his determination that the diabetes did not cause the hypertension, it appears this determination was based in part on the inaccurate finding that the hypertension was first diagnosed in 1999.  The Board acknowledges that the evidence includes a notation that hypertension was first diagnosed by VA in July 1999.  The associated treatment record does not reflect a diagnosis of hypertension, however; rather, it only reflects an assessment of "borderline choices."  Review of the treatment records indicates that the earliest explicit finding of elevated blood pressure dates in December 2005 and the earliest diagnosis dates in January 2006.   Thus, the Board finds another, probative opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records, particularly those dating after October 26, 2010.  Ask the Veteran about the existence of any non-VA treatment records.  Request any reported records.  

2.  Contact Department of Transportation and request records associated with reported physicals conducted in conjunction with Veteran's occupation as a motor coach driver.  If the records are not available, so notify the Veteran.  

3.  Then, obtain an opinion from an appropriate VA medical professional as to whether the Veteran's hypertension is secondary to the service-connected diabetes.  The opining medical professional should indicate review of the file.  The medical professional should state whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated by the service-connected diabetes.  An explanation for any opinion should be provided, preferably with discussion of the initial diagnosis in 2006.  

4.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


